                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


KIM C. BLOCK, individually and           §
on behalf of others similarly            §
situated,                                §
                    Plaintiff,           §   Civil Action No. 3:18-CV-007-X
                                         §
v.                                       §
                                         §
INTEROIL CORPORATION, et al.,            §
          Defendant.                     §
                                         §


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Kim Block moves the Court under Rule 59(e) [Doc. No. 56] to alter or

amend its final judgment dismissing her case with prejudice [Doc. No. 54]. For the

following reasons the Court DENIES Block’s motion.

                                     I. FACTS

      On August 2, 2018, the defendants filed two motions to dismiss [Doc. Nos. 35,

36]. The motions were treated as a single motion by the subsequent response [Doc.

No. 41] and reply [Doc. No. 45]. On February 27, 2019, the defendants gave notice to

the court that the Supreme Court of Yukon issued the opinion Carlock v. ExxonMobil

Canada Holdings ULC, et al., S.C. 16-A0193. The defendants attached, as evidence

supporting their contentions in their notice, the opinion in Carlock v. ExxonMobil

Canada Holdings ULC, et al., S.C. 16-A0193. On March 15, 2019, the Court issued a

Memorandum Opinion and Order, and a Final Judgment [Doc. Nos. 53, 54]. The

opinion was published in the Federal Supplement at 373 F.Supp.3d 683. The opinion



                                         1
expressly mentions Carlock in the published opinion at page 690, in footnote 3.

          Block timely filed a Rule 59(e) motion to alter or amend the judgment on April

12, 2019.       Block’s motion and reply argue that Carlock v. ExxonMobil Canada

Holdings ULC, et al., S.C. 16-A0193 is “new evidence” and that Block could not have

availed herself of the opinion prior to the judgment.

                                               II. LAW

          “Rule 59(e) serve[s] the narrow purpose of allowing a party to correct manifest

errors of law or fact or to present newly discovered evidence.”1 A court may grant a

motion to reconsider under Rule 59(e) on the basis of newly discovered evidence only

if: “(1) the facts discovered are of such a nature that they would probably change the

outcome; (2) the facts alleged are actually newly discovered and could not have been

discovered earlier by proper diligence; and (3) the facts are not merely cumulative or

impeaching.”2

                                           III. ANALYSIS

          It is a high bar to move a Court to say to itself, “I’m sorry, but your opinion

means very little to me”, but it is a bar that can be vaulted if all three of the Infusion

factors are met. The plaintiff cannot pass that bar in this case.

          First, Carlock not only cannot but it already did not change the outcome. The

Court in its opinion at 373 F.Supp.3d 683 already addressed Carlock. Second, Block

could have discovered the “new evidence” by reading the defendants’ notice to the


1   Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)
2   Infusion Resources, Inc. v. Minimed, Inc., 351 F.3d 688, 696–97 (5th Cir. 2003) (citing English v.
    Mattson, 214 F.2d 406, 409 (5th Cir. 1954)).




                                                   2
Court of the opinion in Carlock, which included the opinion in question. Regarding

the 3rd Infusion factor, the “new evidence” is neither cumulative nor impeaching, but

all three factors have to be met to successfully move a Court to grant a Rule 59(e)

motion on a claim of “new evidence.”

      Furthermore, the Court found no precedent that permits a Court to hold that

evidence filed on the docket prior to a judgment, and that was later mentioned and

incorporated into the Court’s opinion and judgment, constitutes “new evidence” that

could not have been diligently discovered for the purposes of Rule 59(e). The Court

further finds it unpersuasive that Block could neither have moved for leave to amend

her response, nor sought leave to file a surreply shortly after the defendants provided

notice to all parties and the Court of Carlock.

                                  IV. CONCLUSION

      Because the plaintiff cannot meet all three of the Infusion factors, and evidence

already docketed and taken into account by the Court is not “new evidence” for the

purposes of Rule 59(e), the Court DENIES the plaintiff’s Rule 59(e) motion to alter or

amend its judgment [Doc. No. 56]. All relief not expressly granted is denied.


      IT IS SO ORDERED this 12th day of February 2020.




                                                  BRANTLEY STARR
                                                  UNITED STATES DISTRICT JUDGE




                                           3
